JPMorgan Chase Bank, s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 3, 2014

                                    No. 04-14-00342-CV

                                  Richard A. RODRIGUEZ,
                                          Appellant

                                              v.

                            JPMORGAN CHASE BANK, N.A.,
                                    Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2000-CI-12923
                          Honorable Dick Alcala, Judge Presiding


                                       ORDER
        Appellant’s brief was originally due to be filed on August 29, 2014. This court granted
Appellant’s first motion for extension of time to file the brief until September 29, 2014. On
September 29, 2014, Appellant filed an unopposed second motion for extension of time to file
the brief until October 29, 2014.
      Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court by
October 29, 2014. See TEX. R. APP. P. 38.6(d).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court